Appeal by defendant from an order of the County Court, Kings County, entered October 8, 1959, which denied, without a hearing, his coram nobis application to vacate a judgment of that court convicting him *964of ro'bbery in the first degree, burglary in the first degree, and petit larceny. Order affirmed. Defendant’s motion was based on his affidavit in which he asserted that during the course of his trial the County Judge left the courtroom without declaring a recess; that during his absence two of the witnesses for the People held a conversation in the presence of the jury; and that in support of the facts just stated his attorney has in his possession affidavits by two witnesses, whose names were not disclosed, but who would be called to testify when a hearing is granted on this coram nobis application. Although these facts were alleged apparently on defendant’s own knowledge, his brief submitted on this appeal discloses that he was not aware of the incidents of which he now complains until he was furnished with affidavits by spectators in the courtroom. The affidavits by the witnesses, upon whose statements he relies, were not submitted to the County Court on this application, nor were their contents otherwise disclosed. In the record submitted, which concededly contains no affidavit by any person having knowledge of the alleged improprieties, we find nothing which overcomes the presumption of regularity attending the trial in the County Court. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.